Kadien, J.
Motion to examine the defendants before trial granted as prayed for with the exception that all language following the word “ defendants ” on the sixth line of item “ 2 ” will be deleted. The claim of privilege against self-incriminatian is no ground for denying a motion for the examination of *673a party before trial. The right to refuse to incriminate oneself is a personal right which must be claimed at the time when the questions are asked. (Heit & Weisenthal, Inc., v. Licht, 218 App. Div. 753.) This privilege may be claimed at the examination before trial as in the ca^e of an examination at the trial. (Yomato Trading Co. v. Brown, 27 Hun 248; Matter of Siegel v. Crawford, 266 App. Div. 878, affd. 292 N. Y. 651.)